Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
* Note that all responses to this action should be sent to Art Unit 1765.

Specification
The specification should be updated via an amendment when related or corresponding cases are patented or abandoned. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 4680376 see abstract, claims 1-7, cols. 2-3 and Tables I and II. 

Applicants’ claim 1 is directed to

 a method of preparing a high-viscosity poly(ether
ester) copolymer having a polyether content of 60 % by weight to 90 % by weight and an intrinsic viscosity at 25 °C of more than 2.0, the method comprising:
In col. 1 line 66 through col. 2 line 4, the reference discloses a process for the continuous production of high molecular polybutylene terephthalate may be achieved by esterification of terephthalic acid with 1,4-butanediolin the presence of organo-tin and/or organo-titanium compounds, and subsequent  polycondensation of the esterification product obtained.
Note particularly col. 7 lines 33-34 discloses an intrinsic viscosity of 1.6 measured in phenol tetrachloroethane at 25oC. 
 In col. 2 line 40-43, the reference discloses “…polybutyleneterephthalate, for example, intrinsic viscosities above 1.15,..”
With regard to the polyether content of 60%, see discussion below.

forming a reaction mixture by reacting a mixture comprising a diol, a dicarboxylic acid, and a polyether diol, and a first amount of a catalyst;



introducing an additional amount of
the catalyst to the reaction mixture of the step a) and performing a first polycondensation to prepare a prepolymer; and

In col. 2 line 17-18 note steps b) through e) wherein that the reference discloses the esterification (a form of polycondensation or step growth polymerization) is carried out during the first stage at absolute pressures of 0.1 up to a maximum of 1 bar, preferably 0.3 to 0.6 bar; 
  In col. 2 lines 40-47 the reference states “[t]o attain particularly high viscosities of the polybutyleneterephthalate, for example, intrinsic viscosities above 1.15, it can be necessary to continuously feed in a certain additional amount of catalyst,” 
The reference also notes in lines 47-51 that [t]he feeding of the catalyst is particularly necessary if, during the first stage, as a result of the special process conditions, the activity of the catalyst due to hydrolysis has been greatly reduced.

performing a second polycondensation of the prepolymer under a lower pressure condition than that of the step b) first polycondensation,

 Note col. 2 line 21 wherein step (f) is the esterification (a form of polycondensation) product from the first stage is precondensed during a second stage at temperatures of 230.degree. to 260.degree. C. and at pressures of 10 to 200 mbar (.01bar to . 2bar) which is a lower pressure than in the first reaction.    Note also Tables I and II. 

wherein a molar ratio of the diol/dicarboxylic acid introduced in the reaction mixture is more than 2.5, 

In col. 2 lines 7-14, 25 note in step (b) the 1,4-butanediol distilled from the first stage and the following process stages is cycled back to the first stage after the separation from water and tetrahydrofurane;  (c) the total 1,4-butanediol fed into the first stage equals 2 to 3.8 preferably 2.5 to 3.5 moles per mole terephthalic acid; and in step (c) the total 1, 4-butanediol fed into the first stage equals 2 to 3.8 preferably 2.5 to 3.5 moles per mole terephthalic acid;   
Note col. 2 line 25 wherein (g) recycling said 1,4-butanediol to said first esterification reactor, at a total molar ratio of fresh and recycled 1,4-butanediol to terephthalic acid from 2 to 3.8.
Moreover, in col. 3 lines 57-64, the reference states “[t]o reach 90% conversion of terephthalic acid as a minimum degree of esterification in the first reactor stage of the continuous process with a simultaneous minimization of tetrahydrofurane-formation, it was necessary to use for the first stage…  (a) a relatively high feed-in molar ratio preferably in the range of 1:2.5 to 1:3.5..” 


and an amount of the catalyst introduced each in the
reaction mixture and first polycondensation is 50 ppm or more, based on an
active metal.

Note col. 2 lines 29-39 reads that during the second stage, a solution of the organo-tin or organo-titanium catalyst in 1,4-butanediol is continuously fed to said esterification product in quantities between 0.002 and 0.02 weight % Ti or Sn, relative to the terephthalic acid.

    	 Thus the reference discloses the claimed invention except for the specific parameter point of 2.5 for the molar ratio and specific amount of catalyst in 50ppm and except for the final polyether content of the product of 60% by weight to 90% by weight. 
First, regarding the specific amounts and parameters, since the reactants and the reaction process steps for making a polyether ester are the same as well as the distillation equipment used therein and since those parameters, conditions and amounts employed in the reference do fall within or overlap that which is claimed, it is reasonable to conclude that, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).
    	One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 
Secondly, with regard to the final polyether content of the product of 60% by weight to 90% by weight, it should be noted that, since reactants, process steps and the parameters and amounts of each of the other moieties above fall with the same range, and since the reference has the expectation of maximizing the terephthalate usage, it is reasonable to conclude that a polyether content of 60 % by weight to 90 % by weight or more would naturally flow therefrom. Consequently, it would be expected that the polyether content in the polybutyleneterephthalate would also fall within the 60%-90% range as claimed. 

With regard to claim 2 directed to a method of claim 1,
 wherein the step a) forming the reaction mixture is performed in a
reactor equipped with a distillation column, which is maintained at 80 °C to 150 °C.

     Since, as shown in the discussion above, since the reactants and the reaction process steps for making a polyether ester are the same as well as the distillation equipment used therein and since those parameters, conditions and amounts employed in the reference do fall within or overlap that which is claimed, it is reasonable to conclude that one of ordinary skill in the art at the time the invention was made given the information would be skilled to use the appropriate reaction temperature at which the distillation column is employed. Note also Examples 1-24 and Tables I. Consequently, it reasonable to conclude that one of ordinary skill in the art at the time the invention was made given the information would be skilled to use the appropriate 

With regard to claim 3 directed to a method of claim 1,
 wherein the forming the reaction mixture 1s performed under
a temperature of 150 °C to 300 °C, and a pressure of 100 torr or more and less than 760 torr.

Note in col. 2 lines 5-20, the reference discloses that the esterification process (a type of  step-growth polymerization or polycondensation) is reacted under conditions of 225oC to 260oC and carried out during the first stage as absolute pressures of 0.1bar  up to a maximum of 1 bar (or 75 Torr to 750.0 Torr) which overlaps applicants’ temperature of 150 °C to 300 °C, and falls with applicants pressure of 100 torr or more and less than 760 torr.

With regard to claim 4 directed to a method of claim 1,
 wherein the step b) first polycondensation is performed under
conditions of a temperature of 180 °C to 250 °C and a pressure of more than 5 torr and100 torr or less. 

As stated in the 112 rejection below, the Examiner is interpreting the recited “5 torr and 100 torr” to be intended to mean “more than 5 torr and less than 100 torr”. Note the 112 rejection below. 


oC to 260 oC and at pressures of 10 to 200 mbar ( 7.5 Torr to 150.0 Torr) which falls within and overlaps most values included in applicants claimed temperature of 180 °C to 250 °C and a pressure of “more than 5 torr and less than 100 torr”

With regard to claim 5 directed to 
wherein the second polycondensation is performed under a temperature of 180 °C to 250 °C and a pressure of 5 torr or less.

The reference discloses in col. 2 lines 25-29, (g) the precondensate obtained is continuously polycondensed in a standard polycondensation apparatus at temperatures of 240 °C to 265 °C and at pressures of 0.25 to 25 mbar (0.18 Torr to  18.7 Torr) . Note that the lower temperature 240  °C and lower pressure .25 mbar (and those values near to the lower limits) fall within applicants claimed ranges for temperature of 180 °C to 250 °C and a pressure of 5 torr or less.


With regard to claim 6 directed to a method of claim 1,

wherein a total amount of the catalyst introduced in the steps a)
forming the reaction mixture and the first polycondensation is less than 500 ppm.

Note col. 2 lines 32-35 the reference discloses [c]atalyst quantities range from 0.005 to 0.2 weight %, preferably 0.02 to 0.08 weight % of titanium and/or tin, relative to the terephthalic acid which is within the range as disclosed by applicants less than 500 ppm.

With regard to claims 7, 9, or 10 directed to 
wherein the polyether diol has a number average molecular weight
of 500 g/mol to 3000 g/mol; wherein the poly(ether ester) copolymer has a melt index of 12 g/10 min or less, as measured in accordance with ASTM D1238; or wherein the poly(ether ester) copolymer has Shore D hardness of
AO or less.


Since each of the parameters and amounts either appear to overlap or fall within that which is claimed as shown above, it is reasonable to conclude that both the melt index and the shore D hardness of the final product would also be the same. 
It is also reasonable to conclude the esterification product (polyether diol) in step f) from the first stage which is further precondensed during the second stage under the same conditions would have the same molecular weight characteristics as that which is claimed. 

With regard to claim 8 directed to 
wherein the poly(ether ester) copolymer has an intrinsic viscosity
at 25 °C of 2.2 or more.


In col. 2 line 40 the reference states that to attain particularly high viscosities of the polybutylene terephthalate, for example, intrinsic viscosities above 1.15, which is inclusive of values of 2.2. or more. 
Moreover, in col. 7 lines 33-35 the reference discloses the formation of a polybutyleneterephthalate product with an intrinsic viscosity of 1.16, measured in phenol-tetrachloroethane 60:40 at 25.degree. C. are obtained per hour.

 In conclusion, in view of the above, there appears to be no significant difference 
between the reference(s) and that which is claimed by applicant(s). Any differences not 
specifically mentioned appear to be conventional. Consequently, the claimed invention 
cannot be deemed as unobvious and accordingly is unpatentable.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 4 lines 3 and 4, the recited “a pressure of more than 5 torr and 100 torr or less” is confusing and unclear as to the limits applicants are intending. 
For searching and examination purposes, the Examiner is interpreting the recited “5 torr and 100 torr” to be intended to mean “more than 5 torr and less than 100 torr”.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.